Exhibit 10.30
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT, dated as of June 22, 2011, between LIBBEY INC.,
a Delaware corporation (the “Company”), and Stephanie A. Streeter (the
“Executive”).
     WHEREAS, the Company and the Executive would like to enter into an
employment arrangement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to provide as
follows:
     1. Term of Agreement.
     (a) Term. The term of this Agreement shall commence on July 1, 2011 and
shall continue through June 30, 2014. Commencing on July 1, 2014 and each July 1
thereafter, the term of this Agreement shall be extended automatically for one
additional year unless, on or before March 1, 2014, or March 1 of any subsequent
year, either party gives written notice to the other party that the party giving
notice does not wish to extend this Agreement beyond the expiration of the
then-current term. For example, if the Company does not desire to renew this
Agreement for the one-year period commencing on July 1, 2014, the Company must,
on or before March 1, 2014, give written notice to the Executive that the
Company does not wish to extend the term of this Agreement. The Company’s
employment of the Executive under this Agreement shall continue until terminated
as provided in Section 1(b) or Section 4.
     (b) Effect of Nonrenewal. If either party notifies the other that it does
not desire to renew this Agreement as provided in Section 1(a), then the
Executive’s employment shall end on June 30 of the then current term except as
otherwise provided below. If the Company notifies the Executive that it does not
wish to renew the term of this Agreement, the Company’s notice may also provide
that the Company wishes to continue the Executive’s employment as its Chief
Executive Officer, but wishes to renegotiate the terms of employment. If the
Company so notifies the Executive, the parties shall negotiate in good faith the
terms of the Executive’s continued employment. If the parties have been unable
to agree in writing to the terms of the Executive’s continued employment by
April 1 of the current term, the Executive may notify the Company in writing by
such date that she is willing to extend the term of this Agreement for an
additional year. If the Company does not notify the Executive in writing by
June 30 of the current term that it has accepted the Executive’s offer to extend
the term of the Agreement for an additional year, then the Executive’s
employment shall end on such June 30. If either (i) the Company does not notify
the Executive that it wishes to renegotiate the terms of the Executive’s
continued employment as Chief Executive Officer, or (ii) the parties are unable
to agree to the terms of continued employment, the Executive notifies the
Company that she is willing to extend the term of the Agreement by an additional
year, and the Company fails to accept such offer, and in the case of either
(i) or (ii), last day of the term is prior to Executive’s sixty-fifth birthday,
then the Executive shall be treated as having been terminated by the Company
without Cause for all purposes of this Agreement, and any other agreement that
defines termination without Cause by reference to this Agreement.
     2. Position and Duties.
          (a) Position. The Executive hereby agrees to serve as the CEO-Elect
until July 31, 2011 and as the Chief Executive Officer of the Company commencing
August 1, 2011 and to perform all duties assigned by the Company and to possess
the authority commensurate with her position. Effective August 1, 2011, the
Executive shall have the duties, responsibility and authority customary for
chief executive officers of corporations comparable in size to the Company in
the United States, and shall report directly to the Board of Directors of the
Company (the “Board”). The Executive shall devote her best efforts to the
performance of services to the Company in accordance with the terms of this
Agreement and as the Company reasonably may request. The Company shall nominate
the Executive for election as a member of the Board, and all other officers of
the Company shall report to the Executive or as the Executive may direct and
shall be responsible for such functions as assigned to them by the Executive.
          (b) Other Activities. While employed pursuant to this Agreement, the
Executive shall not, other than in the performance of duties inherent in, and in
furtherance of, the business of the Company, engage in any other business or
commercial activity as an employee, consultant, or in any other capacity,

 



--------------------------------------------------------------------------------



 



whether or not any compensation is received therefore. Nothing in the preceding
sentence shall prevent the Executive from (i) making and managing personal
investments, (ii) engaging in community and/or charitable activities, including
without limitation service as a director, trustee or officer of an educational,
welfare, social, religious or civic organization or charity, (iii) serving as a
trustee or director or similar position of a for profit corporation or business
enterprise, but for only two such for profit corporations or business
enterprises (in addition to the Company) at any one time, or (iv) engaging in
such other activities as are approved in writing by the Board. The Executive
shall refrain, however, from engaging in any of the acts described in clauses
(i) — (iv) of the preceding sentence to the extent that they singly or in the
aggregate interfere with the proper performance of the Executive’s duties and
responsibilities to the Company or are inconsistent with Section 9.
     3. Compensation. In consideration of the performance of her duties under
this Agreement, the Executive shall be entitled to receive the base salary,
bonus and benefits set forth on Schedule 1, which Schedule is hereby
incorporated into, and shall be considered part of, this Agreement. All amounts
payable to the Executive under this Section 3 shall be paid in accordance with
the Company’s benefit plans and programs and regular payroll practices (e.g.,
timing of payments and standard employee deductions, such as income and
employment tax withholdings, medical benefit contributions and parking fees,
among others). No additional compensation shall be payable to the Executive by
reason of the number of hours worked or any hours worked on Saturdays, Sundays
or holidays, by reason of special responsibilities assumed (whether on behalf of
the Company or any of its subsidiaries or affiliates), special projects
completed, or otherwise. The Executive’s compensation shall be reviewed by the
Board or the Compensation Committee of the Board (the “Compensation Committee”)
annually for possible merit increases and other changes as such reviewing body
deems appropriate.
     4. Termination of Employment. Either party may terminate the Executive’s
employment under this Agreement at any time and for any reason, without advance
notice, as set forth below:
          (a) Termination for Cause. The Company may at any time terminate the
Executive for Cause, as hereinafter provided, and shall thereafter have no
further obligations to the Executive except as otherwise provided in this
Agreement. Without waiving any rights the Company may have hereunder or
otherwise, the Company expressly reserves its rights to proceed against the
Executive for damages in connection with any claim or cause of action that the
Company may have arising out of or related to the Executive’s employment
hereunder. “Cause” means (i) the Executive’s willful and continued failure
(other than as a result of incapacity due to physical or mental illness or after
the Executive issues a Notice of Termination for Good Reason (as defined in
Section 4(d)) to substantially perform the Executive’s duties, after the Board
delivers to the Executive a written demand for substantial performance that
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, (ii) the
Executive’s willful and continued failure (other than as a result of incapacity
due to physical or mental illness or after the Executive’s issuance of a Notice
of Termination for Good Reason) to substantially follow and comply with the
specific and lawful directives of the Board, as reasonably determined by the
Board, after the Board delivers to the Executive a written demand that
specifically identifies the manner in which the Board believes that the
Executive has not substantially followed or complied with the directives of the
Board, (iii) the Executive’s commission of an act of fraud or dishonesty that
results in a material adverse effect to the Company or the Executive’s
commission of an act in material violation of the Company’s code of ethics as in
effect from time to time, or (iv) the Executive’s willful engagement in illegal
conduct or gross misconduct that is materially and demonstrably injurious to the
Company. For purposes of this Section 4(a), no act, or failure to act, shall be
deemed “willful” unless the Executive’s commission of the act or failure to act
is not in good faith, and the Executive’s failure to achieve any performance
targets established by the Board shall not in itself be considered a willful
failure to substantially perform the Executive’s duties or to follow and comply
with the directives of the Board. In any event, the Company may not terminate
the Executive for Cause unless and until the Company has delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board (not counting the
Executive) at a meeting of the Board (after reasonable notice to the Executive,
an opportunity for the Executive, together with counsel, to be heard before the
Board), finding, in the Board’s good faith opinion, that the Executive engaged
in any of the conduct set forth above in clauses (i) through (iv) of the
definition of “Cause” and specifying in reasonable detail the particulars of the
conduct at issue.

2



--------------------------------------------------------------------------------



 



          (b) Death. If the Executive is employed by the Company pursuant to
this Agreement at the time of the Executive’s death, then the Executive’s
employment shall be terminated automatically concurrently with her death.
          (c) Permanent Disability. The Company may terminate the Executive’s
employment due to the Executive’s Permanent Disability. For purposes of this
Agreement, “Permanent Disability” means any incapacity due to physical or mental
illness as a result of which the Executive is absent from the full-time
performance of her duties with the Company for six consecutive months and does
not return to the full-time performance of her duties within 30 days after the
Company gives Notice of Termination to the Executive.
          (d) Termination Without Cause or For Good Reason. The Company may
terminate the Executive’s employment without Cause. The Executive may terminate
her employment for “Good Reason” (other than on account of death or Permanent
Disability). For purposes of this Agreement, “Good Reason” means the occurrence
of any of the following events without the Executive’s consent:
     (i) There is a material diminution in the Executive’s authority, duties, or
responsibilities. including without limitation the Executive ceasing to be the
Chief Executive Officer of the Company reporting directly to the Board;
     (ii) The Executive’s base salary is reduced;
     (iii) The Executive’s incentive compensation opportunity is reduced by a
percentage greater than that applicable to all other executive officers;
     (iv) There is a reduction or elimination of an executive benefit or an
employee benefit and the reduction is not applicable to all other officers in
the same or similar manner;
     (v) The Executive at any time fails to be elected as a member of the Board;
or
     (vi) There is a material breach of this Agreement by the Company and the
Company does not remedy it prior to the expiration of 30 days after receipt of
written notice of the breach given by the Executive to the Company.
If the Executive does not deliver to the Board, within 90 days after the date on
which the Executive knew or should have known of the Good Reason event, written
notice specifying in reasonable detail the particulars giving rise to the Good
Reason event, the Executive shall be deemed conclusively to have waived that
particular Good Reason event (but not any subsequent Good Reason event) even if
the Executive’s failure to give timely notice of the Good Reason event is a
result of the Executive’s incapacity due to physical or mental illness. In all
events, the Company will be given a 30-day period to cure or remedy the
condition giving rise to the Executive’s notice.
          (e) Termination by Resignation or Retirement. The Executive may at any
time resign or retire, other than for Good Reason, by Notice of Termination to
the Company. For purposes of this Agreement, “retirement” shall mean the
Executive’s resignation, other than for Good Reason, at any time after attaining
the age of 65.
          (f) Notice of Termination. A party who purports to terminate the
Executive’s employment (other than as a result of death) shall provide to the
other party Notice of Termination in accordance with the other provisions of
this Section 4. “Notice of Termination” means a written notice that indicates
the specific termination provision in this Agreement upon which the terminating
party is relying and that sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.
          (g) Date of Termination, Etc. “Date of Termination” means the date on
which the Executive’s employment with the Company is terminated. Notwithstanding
any other provision of this Agreement to the contrary, if the Executive incurs a
termination of employment that is not a “separation from service” within the
meaning of Section 409A of the Code, the Executive’s right to all amounts
payable upon such termination of employment pursuant to Section 5 shall vest on
the Date of Termination, but payment of any amount that is subject to
Section 409A shall be deferred until the Executive has incurred a separation
from service (or, if required by Section 5(e), six months thereafter).

3



--------------------------------------------------------------------------------



 



     5. Compensation upon Termination.
          (a) Accrued Benefits. Upon termination of employment for any reason,
the Executive shall be entitled to timely receive (i) her base salary earned
through the Date of Termination, (ii) any earned but unpaid vacation pay as of
the Date of Termination, (iii) reimbursement of any expenses properly incurred
prior to the Date of Termination in accordance with the Company’s policy on
business expense reimbursement, (iv) any amount or benefits to which the
Executive is entitled under any pension plan, retirement savings plan, equity
participation plan, stock purchase plan, medical benefit plan or other benefit
plan or employment policy maintained by the Company in accordance with the terms
of such plan, policy or arrangement, and (v) except in the case of a termination
for Cause, any incentive compensation earned but not yet paid for a performance
period ended prior to the Date of Termination at the time it would otherwise
have been paid but for the termination (the “Accrued Benefits”).
          (b) Death or Permanent Disability. If the Executive’s employment with
the Company is terminated by reason of the Executive’s death or Permanent
Disability, the Executive’s estate or the Executive, as the case may be, shall
be entitled to the following, :
     (i) the Accrued Benefits;
     (ii) Payment of the Executive’s incentive compensation under all plans in
effect at the Date of Termination paid at target but prorated over the period of
each applicable plan through the Date of Termination, paid not later than thirty
days after the Date of Termination; and
     (iii) If the Executive has received any equity compensation that remains
unvested as of the date on which Notice of Termination is given, a pro rata
portion of the award for the period in which the Date of Termination occurs will
vest immediately as of the Date of Termination.
          (c) Termination Without Cause or for Good Reason. If (1) the Company
terminates the Executive’s employment without Cause or the Executive terminates
her employment for Good Reason, or (2) the Executive is treated as having been
terminated without Cause pursuant to Section 1(b), the Executive shall be
entitled to the following:
     (i) the Accrued Benefits;
     (ii) With respect to the Executive’s annual incentive compensation
opportunity during the year in which the Date of Termination occurs, payment of
a prorated amount, based on actual performance for the year; provided, however,
that any individual performance goals that are based upon subjective or
discretionary determinations of the Company will not be subject to the exercise
of any discretion provided in any such plan for the reduction of incentive
compensation, and the Company will not otherwise use any discretion provided in
such plan to reduce the Executive’s incentive compensation except for
discretionary determinations with respect to Company factors that are applied to
all employees receiving similar incentive opportunities. The amount payable
pursuant to this clause shall be paid, subject to Section 5(e), between January
1 and March 15 of the year following the year in which the Date of Termination
occurs;
     (iii) If the Executive is eligible to receive any “performance-based” long
term incentive compensation awards as of the date on which Notice of Termination
is given, payment of the applicable incentive compensation awards actually
earned for each performance cycle during which the Date of Termination occurs
but prorated through the Date of Termination; provided, however, that any
individual performance goals that are based upon subjective or discretionary
determinations of the Company will not be subject to the exercise of any
discretion provided in any such plan for the reduction of incentive
compensation, and the Company will not otherwise use any discretion provided in
such plan to reduce the Executive’s incentive compensation except for
discretionary determinations with respect to Company factors that are applied to
all employees receiving similar incentive compensation opportunities. The amount
required to be paid pursuant to this clause (iii) shall be paid, subject to
Section 5(e), between January 1 and March 15 of the year following the end of
each applicable performance cycle;
     (iv) If the Executive has received any equity compensation, which remains
subject to time vesting requirements on the Date of Termination, and if the Date
of Termination is a day other than June 30, a portion of the award that would
have otherwise vested after the Date of Termination but

4



--------------------------------------------------------------------------------



 



on or prior to the next June 30 following the Date of Termination shall vest
immediately as of the Date of Termination;
     (v) Payment equal to two times the sum of (A) Executive’s annual base
salary at the rate in effect on the date on which Notice of Termination is given
(but without regard to any reduction in base salary that constituted, or would
have constituted, Good Reason) and (B) the greater of (1) the Executive’s target
annual incentive compensation opportunity at the time the Notice of Termination
is given (but without regard to any reduction in incentive compensation
opportunities that constituted, or would have constituted, Good Reason) or
(2) the average of the last two years’ annual incentive compensation amounts
actually paid to the Executive. The amount required to be paid pursuant to this
clause (v) shall be paid, subject to Section 5(e), in regular installments over
a 24 month period consistent with the Company’s payroll practices, commencing on
the first payroll date following the Date of Termination; provided, however,
that in the event that the six-month payment delay described in Section 5(e) is
applicable, then no payments shall be made through the six-month period
following the Date of Termination, and a catch-up payment, representing the
payments that would have been made during such six month period shall be made at
the beginning of the seventh month following the Date of Termination, and the
remaining installments shall commence with the first payroll date in such
seventh month. If the Executive dies prior to the end of such 24 month period,
the remaining unpaid installments shall be paid to the Executive’s estate in a
lump sum not more than 30 days following the date of death. Each installment
payable pursuant to this clause (v) shall be considered a separate “payment” for
purposes of Code Section 409A.
     (vi) Executive level outplacement services paid for by the Company to the
provider of such services selected by the Executive in an amount not to exceed
$75,000; provided that such services are received by Executive prior to the last
day of the second taxable year of the Executive following the taxable year of
the Executive in which the “separation from service” occurred; and
     (vii) Continuation of the Executive’s medical, prescription drug, dental
and life insurance benefits (collectively, “Insurance Benefits”) for a period of
18 months following the Date of Termination or until such earlier time as the
Executive receives medical or life insurance coverage through a future employer.
Executive shall continue to pay the employee portion of costs for the continued
Insurance Benefits on a monthly basis.
          (d) Termination Without Cause or For Good Reason in Connection with a
Change in Control. In addition to the benefits set forth under Section 5(c),
(1) in the event that the termination without Cause (including an expiration of
the term of the Agreement that is treated as a termination without Cause
pursuant to Section 1(b)) or for Good Reason occurs within two years following a
Change in Control (as hereinafter defined) or (2) in the event that a Change in
Control occurs within six months following (A) a termination by the Company
without Cause (including an expiration of the term of the Agreement that is
treated as a termination without Cause pursuant to Section 1(b)), or (B) a
termination by the Executive for Good Reason, the following will apply:
     (i) The payments provided for under Section 5(c)(v) will be equal to two
and one-half times, rather than two times, the sum of (A) plus (B) as provided
in the first sentence in Section 5(c)(v), and the sum of all such payments shall
be paid in a lump sum within five days after the later of the Date of
Termination or the Change in Control; provided, however, that if the Company, in
its sole discretion, determines that the Change in Control does not constitute a
“change in control event” as defined in Code Section 409A, then all such
payments that the Company determines either (A) are not “Section 409A Payments”
(as defined in Section 5(e)) or (B) that exceed the amount that would have been
paid had the termination not occurred in connection with a Change in Control,
shall be paid in a lump sum and the remaining installments shall be paid at the
time they would have been paid had the termination not occurred in connection
with a Change in Control (or, if earlier, not more than five days after a change
in control event, as defined in Section 409A, occurs).
     (ii) In lieu of the vesting provided for under Section 5(c)(iv), in the
event of a termination by the Company without Cause, termination by the
Executive for Good Reason, or the Company’s election not to renew the term of
the Agreement following a Change in Control, any equity compensation awards
outstanding at the Date of Termination and subject to time vesting

5



--------------------------------------------------------------------------------



 



requirements that were outstanding but not yet vested as of the Date of
Termination will become fully vested as of the Date of Termination. In the event
a Change in Control occurs within six months following a termination by the
Company without Cause, termination by the Executive for Good Reason, or the
Agreement expires by reason of the Company’s election not to renew the term of
the Agreement pursuant to Section 1, any equity compensation awards subject to
time vesting requirements that were outstanding but not yet vested as of the
Date of Termination and which did not become vested pursuant to Section 5(c)(iv)
will become vested as of the date of the Change in Control.
     (iii) For purposes of this Agreement, a Change in Control shall be deemed
to occur if:
     (A) any Person (as defined below) is or becomes the Beneficial Owner (as
defined below), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities. For purposes of this Agreement, the term
“Person” is used as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). However, the
term “Person” shall not include the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
For purposes of this Agreement, the term “Beneficial Owner” shall have the
meaning given to such term in Rule 13d-3 under the Exchange Act;
     (B) during any period of two consecutive years (not including any period
prior to the execution of this Agreement), Continuing Directors (as defined
below) cease for any reason to constitute at least a majority of the Board. The
term “Continuing Directors” means (i) individuals who were members of the Board
at the beginning of the two-year period referred to above and (ii) any
individuals elected to the Board, after the beginning of the two-year period
referred to above, by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously approved in accordance with
this provision. Notwithstanding the immediately preceding sentence, an
individual who is elected to the Board after the beginning of the two-year
period shall not be deemed a Continuing Director if the individual was
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Section 5(d)(iii)(A), (C) or (D);
     (C) the consummation of a merger or consolidation of the Company with any
other corporation (or other entity), other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than
two-thirds of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after the merger or
consolidation; or
     (D) the consummation of a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.
          (e) Payments. Payment of benefits under Section 5(b) in the event of
death is subject to reasonable evidence of authority to act for the decedent’s
estate. Payment of benefits under clauses (ii) and (iii) of Section 5(b) in the
event of Permanent Disability and payment of benefits under clauses (ii), (iii),
(iv), (v), (vi) and (vii) of Section 5(c) and under clause 5(d) is conditioned
on the release provided under Section 5(f) becoming effective. Except as
otherwise provided in this Agreement, all payments under this Agreement shall be
subject to applicable withholdings. Notwithstanding any provisions of this
Section 5 to the contrary, if the Executive is a “specified employee” (within
the meaning of Section 409A of the Code and determined pursuant to policies
adopted by the Company) on the Executive’s Date of Termination, amounts

6



--------------------------------------------------------------------------------



 



that otherwise would be payable, pursuant to clauses (ii) and (iii) of Section
5(b) (other than by reason of death), clauses (ii), (iii), (iv), and (v) of
Section 5(c) or under Section 5(d), to the extent that such amounts constitute
deferred compensation subject to Section 409A of the Code (the “Section 409A
Payments”) during the six-month period immediately following the Date of
Termination will instead be paid or made available on the earlier of (i) the
first day of the seventh month following the Executive’s Date of Termination and
(ii) the Executive’s death. For purposes of this Agreement, all amounts payable
pursuant to clauses (ii) and (iii) of Section 5(b) (other than by reason of
death), clauses (ii), (iii), (iv) and (v) of Section 5(c) or Section 5(d) shall
be considered 409A Payments except to the extent that the Company, in its sole
discretion, determines that such amounts satisfy an exception to Section 409A,
including the exception for short-term deferrals set forth in Treasury
Regulation §1.409A-1(b)(4) and the exception for certain separation pay plans
set forth in Treasury Regulation §1.409A-1(b)(9)(iii), which shall be applied to
all installments commencing with the first installment that does not qualify as
a short-term deferral until the limitation on such separation pay plans is
reached. In connection with the Company’s determination as set forth in the
preceding sentence, the Executive may furnish the Company with a tax opinion or
other evidence that an exception applies but the Company shall not be bound by
any such opinion or evidence.
     (f) Release. Payment of any amount to and the provision of any benefits to,
or on behalf of, the Executive pursuant to any of clauses (ii) and (iii) of
Section 5(b) in the event of Permanent Disability or clauses (ii), (iii), (iv),
(v), (vi) and (vii) of Section 5(c) or Section 5(d) and Executive’s acceptance
of such amounts shall be conditioned on the Executive’s execution and delivery
to the Company, no later than 60 days after the Date of Termination, of a
general waiver and release of claims in the form attached hereto as Exhibit A or
in such other form substantially similar to Exhibit A as the Company may
reasonably request to provide a complete release of all claims and causes of
action the Executive or the Executive’s estate may have against the Company,
except claims and causes of action arising out of, or related to, the
obligations of the Company pursuant to this Agreement (including without
limitation Section 11(h)) and Claims (as defined in Exhibit A) for vested
benefits under any pension plan, retirement plan and savings plan, or other
employee benefit plan, rights under any Equity Compensation plan and stock
purchase plan and rights to continuation of medical care coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 and any similar state
law. No amount that is conditioned upon the execution of such release shall be
paid until the release has been executed and delivered to the Company and the
seven-day revocation period provided therein has expired without revocation of
the release, and all amounts that would otherwise have been paid prior to such
date shall be paid on the first day following the expiration of such revocation
period, in a lump sum without interest, provided that if the sixty-eighth day
following the Date of Termination occurs in a year that is after the year that
includes the Date of Termination, then such amounts shall be paid no earlier
than the first day of the later year.
     (g) No Mitigation or Offset for Benefits. There shall be no offset to any
compensation or other benefits otherwise payable to, or on behalf of, the
Executive pursuant to the terms of Section 5 as a result of the receipt by
Executive of any pension, retirement or other benefit payments (including, but
not limited to, accrued vacation) except as provided by Section 11(n). The
Executive shall not be required to seek or accept other employment, or otherwise
to mitigate damages, as a condition to the receive of any compensation or other
benefits pursuant to this Section 5.
     6. Termination Obligations.
          (a) The Executive hereby acknowledges and agrees that all personal
property and equipment furnished to or prepared by the Executive in the course
of or incident to the Executive’s employment by the Company belongs to the
Company and shall be promptly returned to the Company upon termination of the
employment. “Personal property” includes, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof (including computer files), and all
other proprietary information relating to the business of the Company or any
affiliate. Following termination of employment, the Executive will not retain
any written or other tangible material containing any proprietary information or
Confidential Information (as defined below) of the Company or any affiliate of
the Company.
          (b) Upon termination of the employment, the Executive shall be deemed
to have resigned from all offices and directorships then held with the Company
or any affiliate of the Company.
          (c) The rights and obligations of the parties under this Agreement,
including without

7



--------------------------------------------------------------------------------



 



limitation the Executive’s obligations and/or agreements under Sections 6, 7, 8,
9, 10 and 11 and the Executive’s right to payments of all amounts provided in
Section 5 and her right to indemnification and insurance coverage pursuant to
Section 11(h), shall survive termination of the employment and the expiration of
this Agreement, to the extent necessary to enable to parties to enforce their
rights hereunder.
          (d) Any reference to the Company in this Section 6 shall include the
Company and any entity that owns, is owned by or is under common ownership with
the Company (an “Affiliate”).
     7. Records and Confidential Data.
          (a) The Executive acknowledges that in connection with the performance
of her duties during the term of this Agreement, the Company will make available
to the Executive, or the Executive will have access to, certain Confidential
Information (as defined below) of the Company. The Executive acknowledges and
agrees that any and all Confidential Information learned or obtained by the
Executive during the course of her employment by the Company or otherwise,
whether developed by the Executive alone or in conjunction with others or
otherwise, shall be and is the property of the Company.
          (b) The Executive shall keep all Confidential Information confidential
and will not use such Confidential Information other than in connection with the
Executive’s discharge of her duties hereunder. The Executive will safeguard the
Confidential Information from unauthorized disclosure. This covenant is not
intended to, and does not limit in any way, any of the Executive’s duties or
obligations to the Company under statutory or common law not to disclose or to
make personal use of the Confidential Information or trade secrets.
          (c) Following the Executive’s termination hereunder, as soon as
possible after the Company’s written request, the Executive will return to the
Company all written Confidential Information that has been provided to the
Executive, and the Executive will destroy all copies of any analyses,
compilations, studies or other documents prepared by the Executive or for the
Executive’s use containing or reflecting any Confidential Information. Within
ten business days of the receipt of such request by the Executive, the Executive
shall, upon written request of the Company, deliver to the Company a notarized
document certifying that such written Confidential Information has been returned
or destroyed in accordance with this Section 7(c).
          (d) For the purposes of this Agreement, “Confidential Information”
shall mean all confidential and proprietary information of the Company,
including, without limitation, the Company’s marketing strategies, pricing
policies or characteristics, customers and customer information, product or
product specifications, designs, software systems, cost of equipment, customer
lists, business or business prospects, plans, proposals, codes, marketing
studies, research, reports, investigations, public relations methods, or other
information of similar character. For purposes of this Agreement, the
Confidential Information shall not include and the Executive’s obligations under
this Section 7 shall not extend to (i) information which is available in the
public domain, (ii) information obtained by the Executive from third persons
(other than employees of the Company or its affiliates) not under agreement to
maintain the confidentiality of the same and (iii) information that is required
to be disclosed by law or legal process (provided that the Executive give the
Company notice of such disclosure requirement and cooperate with the Company in
connection with any action by the Company to seek a protective order or
confidential treatment for such information).
          (e) Any reference to the Company in this Section 7 shall include the
Company and its Affiliates.
     8. Assignment of Inventions.
          (a) Definition of Inventions. “Inventions” mean discoveries,
developments concepts, ideas, methods, designs, improvements, inventions,
formulas, processes, techniques, programs, know-how and data, whether or not
patentable or registerable under copyright or similar statutes, except any of
the foregoing that (i) is not related to the business of the Company or the
Company’s actual or demonstrable research or development, (ii) does not involve
the use of any equipment, supplies, facility or Confidential Information of the
Company, (iii) was developed entirely on the Executive’s own time, and (iv) does
not result from any work performed by the Executive for the Company.

8



--------------------------------------------------------------------------------



 



          (b) Assignment. The Executive agrees to and hereby does assign to the
Company, without further consideration, all of her right, title and interest in
any and all Inventions the Executive may make during the term hereof.
          (c) Duty to Disclose and Assist. The Executive agrees to promptly
disclose in writing all Inventions to the Company, and to provide all assistance
reasonably requested by the Company in the preservation of the Company’s
interests in the Inventions including obtaining patents in any country
throughout the world. Such services will be without additional compensation if
the Executive is then employed by the Company and for reasonable compensation
and subject to her reasonable availability if she is not. If the Company cannot,
after reasonable effort, secure the Executive’s signature on any document or
documents needed to apply for or prosecute any patent, copyright, or other right
or protection relating to an Invention, whether because of her physical or
mental incapacity or for any other reason whatsoever, the Executive hereby
irrevocably designates and appoints the Company and its duly authorized Officers
and agents as her agent and attorney-in-fact, to act for and on her behalf and
in her name and stead for the purpose of executing and filing any such
application or applications and taking all other lawfully permitted actions to
further the prosecution and issuance of patents, copyrights, or similar
protections thereon, with the same legal force and effect as if executed by the
Executive.
          (d) Ownership of Copyrights. The Executive agrees that any work
prepared for the Company which is eligible for United States copyright
protection or protection under the Universal Copyright Convention or other such
laws or protections including, but not limited to, the Berne Copyright
Convention and/or the Buenos Aires Copyright Convention shall be a work made for
hire and ownership of all copyrights (including all renewals and extensions)
therein shall vest in the Company. If any such work is deemed not to be a work
made for hire for any reason, the Executive hereby grants, transfers and assigns
all right, title and interest in such work and all copyrights in such work and
all renewals and extensions thereof to the Company, and agrees to provide all
assistance reasonably requested by the Company in the establishment,
preservation and enforcement of the Company’s copyright in such work, such
assistance to be provided at the Company’s expense but without any additional
compensation to the Executive. The Executive hereby agrees to and does hereby
waive the enforcement of all moral rights with respect to the work developed or
produced hereunder, including without limitation any and all rights of
identification of authorship and any and all rights of approval, restriction or
limitation on use or subsequent modifications.
          (e) Litigation. The Executive agrees to render assistance and
cooperation to the Company at its request regarding any matter, dispute or
controversy with which the Company may become involved and of which the
Executive has or may have reason to have knowledge, information or expertise.
Such services will be without additional compensation if the Executive is then
employed by the Company and for reasonable compensation and subject to her
reasonable availability if she is not, but in either event the Company shall
reimburse the Executive for all expenses reasonably incurred by the Executive.
          (f) Construction. Any reference to the Company in this Section 8 shall
include the Company and its Affiliates.
     9. Additional Covenants.
          (a) Non-Interference with Customer Accounts. Executive covenants and
agrees that (i) during employment and (ii) for a period of 24 months commencing
on the Date of Termination, except as may be required by Executive’s employment
by the Company, Executive shall not directly or indirectly, personally or on
behalf of any other person, business, corporation, or entity, contact or do
business with any customer of the Company with respect to any product, business
activity or service which is competitive with any product, business, activity or
service of the type sold or provided by the Company.
          (b) Non-Competition. In consideration of and in connection with the
benefits provided to the Executive under this Agreement and in order to protect
the goodwill of the Company, the Executive hereby agrees that if the Executive’s
employment is terminated, then, unless the Company otherwise agrees in writing,
for a period of 24 months commencing on the Date of Termination, the Executive
shall not, directly or indirectly, own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
connected as a director, officer, employee, partner, consultant or otherwise
with any entity engaged in a business which sells, in competition with the
Company and its affiliates, the same type of products as sold by the Company,
including without limitation glass tableware, ceramic dinnerware, metal

9



--------------------------------------------------------------------------------



 



flatware and plastic supplies to the foodservice industry other than as a
shareholder or beneficial owner owning five percent or less of the outstanding
securities of a public company. Without limiting the foregoing, currently the
following business operations among others sell, in competition with the Company
and its affiliates, the same type of products as sold by the Company and its
affiliates: Anchor Hocking; Arc International and its affiliate Cardinal
International, Inc.; Oneida Ltd.; and any glass tableware manufacturer, seller
or importer for Bormioli Rocco Casa SpA, for the Kedaung group of companies of
Indonesia or for the Sisecam group of companies of Turkey including Pasabahce.
          (c) No Diversion. The Executive covenants and agrees that in addition
to the other Covenants set forth in this Section 9, (i) during her employment
and (ii) for a period of 24 months following her Date of Termination, Executive
shall not divert or attempt to divert or take advantage of or attempt to take
advantage of any actual or potential business opportunities of the Company
(e.g., joint ventures, other business combinations, investment opportunities,
potential investors in the Company, and other similar opportunities) of which
the Executive became aware as a result of her employment with the Company.
          (d) Non-Recruitment. The Executive acknowledges that the Company has
invested substantial time and effort in assembling its present workforce.
Accordingly, the Executive covenants and agrees that during employment and for
period of 24 months commencing on the Date of Termination, the Executive shall
not either for the Executive’s own account or jointly with or as a manager,
agent, officer, employee, consultant, partner, joint venture owner or
shareholder or otherwise on behalf of any other person, firm or corporation
directly or indirectly entice, solicit, attempt to solicit, or seek to induce or
influence any Officer or employee of the Company to leave her employment with
the Company or to offer employment to any person who on or during the six month
period immediately preceding the date of such solicitation or offer was an
employee of the Company; provided, however, that this Section 9(d) shall not be
deemed to be breached with respect to an employee or former employee of the
Company who responds to a general advertisement seeking employment or who
otherwise initiates contact for the purpose of seeking employment.
          (e) Non-Disparagement. Executive covenants and agrees that during the
Executive’s employment and after the Date of Termination, Executive shall not
induce or incite claims of discrimination, wrongful discharge, or any other
claims against the Company or any of its directors, Officers, employees or
equity holders, by any other persons, executives or entities, and the Executive
shall not undertake any harassing or disparaging conduct directed at the Company
or any of its directors, Officers, employees or equity holders, other than such
statements made as part of testimony compelled by law or legal process. In
addition, the Company covenants and agrees that during the Executive’s
employment and after the Date of Termination, neither the Company nor any of its
officers, directors, or the officers or directors of its affiliates, shall
undertake any harassing or disparaging conduct directed at the Executive, other
than such statements made as part of testimony compelled by law or legal
process.
          (f) Remedies. The parties acknowledge that should either party violate
any of the covenants contained in Sections 6, 7, 8 or 9 hereof (collectively,
the “Covenants”), it would be difficult to determine the resulting damages to
the other party and, in addition to any other remedies it may have, the party
complaining of the violation of a Covenant shall be entitled to (i) temporary
injunctive relief without being required to post a bond, (ii) permanent
injunctive relief without the necessity of proving actual damage and
(iii) suspension of all benefits otherwise payable to or for the account of the
Executive under Sections 5(b)(ii) or (iii) in the event of Permanent Disability
or Sections 5(c)(ii), (iii), (iv), (v), (vi), or (vii) or 5(d) following the
violation, provided that if it shall subsequently be determined by an arbitrator
or a court of competent jurisdiction that the Executive did not violate such
Covenant, all payment previously suspended shall be paid in full. The party that
is determined to have violated a Covenant shall be liable to pay all costs
including reasonable attorneys’ fees which the other party may incur in
enforcing or defending, to any extent, these Covenants, whether or not
litigation is actually commenced and including litigation of any appeal taken or
defended by such party, where the party succeeds in enforcing any part of these
Covenants. Each party may elect to seek one or more of these remedies at its
sole discretion on a case by case basis. Failure to seek any or all remedies in
one case does not restrict a party from seeking any remedies in another
situation. Such action by a party shall not constitute a waiver of any of its
rights.
          (g) Severability and Modification of any Unenforceable Covenant. It is
the parties’ intent that each of the Covenants be read and interpreted with
every reasonable inference given to its

10



--------------------------------------------------------------------------------



 



enforceability. However, it is also the parties’ intent that if any term,
provision or condition of the Covenants is held to be invalid, void or
unenforceable, the remainder of the provisions thereof shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.
Finally, it is also the parties’ intent that if it is determined any of the
Covenants are unenforceable because of over breadth, then the covenants shall be
modified so as to make it reasonable and enforceable under the prevailing
circumstances.
          (h) Tolling. If the Executive breaches any Covenant, the running of
the period of restriction shall be automatically tolled and suspended for the
amount of time that the breach continues, and shall automatically recommence
when the breach is remedied so that the Company shall receive the benefit of the
Executive’s compliance with the Covenants. This paragraph shall not apply to any
period for which the Company is awarded and receives actual monetary damages for
breach by the Executive of a Covenant with respect to which this paragraph
applies.
          (i) Construction. Any reference to the Company in this Section 9 shall
include the Company and its affiliates.
     10. No Assignment. This Agreement and the rights and duties hereunder are
personal to the Executive and shall not be assigned, delegated, transferred,
pledged or sold by the Executive without the prior written consent of the
Company. The Executive hereby acknowledges and agrees that the Company may
assign, delegate, transfer, pledge or sell this Agreement and the rights and
duties hereunder (a) to an affiliate of the Company or (b) to any third party in
connection with (i) the sale of all or substantially all of the assets of the
Company or (ii) a stock purchase, merger, or consolidation involving the
Company; provided that if the Agreement is assigned to an affiliate of the
Company pursuant to Section 10(a) the Company shall continue to guarantee
performance by such affiliate of all obligations of the Company hereunder. This
Agreement shall inure to the benefit of and be enforceable by the parties
hereto, and their respective heirs, personal representatives, successors and
assigns.
     11. Miscellaneous Provisions.
          (a) Payment of Taxes. Except as specifically provided for in this
Agreement, to the extent that any taxes become payable by the Executive by
virtue of any payments made or benefits conferred by the Company, the Company
shall not be liable to pay or obligated to reimburse the Executive for any such
taxes or to make any adjustment under this Agreement. Any payments otherwise due
under this Agreement to the Executive, including, but not limited to, the base
salary and any incentive compensation shall be reduced by any required
withholding for federal, state and/or local taxes and other appropriate payroll
deductions.
          (b) Notices. All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered as properly given or made (i) if delivered personally or
(ii) after the expiration of five days from the date upon which such notice was
mailed from within the United States by certified mail, return receipt
requested, postage prepaid, (iii) upon receipt by prepaid telegram or facsimile
transmission (with written confirmation of receipt) or (iv) after the expiration
of the second business day following deposit with an overnight delivery service.
All notices given or made pursuant hereto shall be so given or made to the
parties at the following addresses:
If to the Executive: To the most recent address set forth on the Company’s
payroll records.
If to the Company:
Libbey Inc.
300 Madison Avenue
P.O. Box 10060
Toledo, Ohio 43604
Facsimile: (419) 325-2585
Attention: Secretary
The address of any party hereto may be changed by a notice in writing given in
accordance with the provisions hereof.
          (c) Severability. If any provision of this Agreement is held by a
court of competent

11



--------------------------------------------------------------------------------



 



jurisdiction to be invalid, illegal or unenforceable, such provision shall be
severed and enforced to the extent possible or modified in such a way as to make
it enforceable, and the invalidity, illegality or unenforceability thereof shall
not affect the validity, legality or enforceability of the remaining provisions
of this Agreement.
          (d) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio applicable to contracts
executed in and to be performed entirely within that state, except with respect
to matters of law concerning the internal corporate affairs of any corporate
entity which is a party to or the subject of this Agreement, and as to those
matters, the law of the jurisdiction under which the respective entity derives
its powers shall govern. The parties irrevocably agree that all actions to
enforce an arbitrator’s decision pursuant to Section 11(l) shall be instituted
and litigated only in federal, state or local courts sitting in Toledo, Ohio and
each of such parties hereby consents to the exclusive jurisdiction and venue of
such court and waives any objection based on forum non conveniens.
          (e) Waiver of Jury Trial. The parties hereby waive, release and
relinquish any and all rights they may have to a trial by jury with RESPECT to
any actions TO ENFORCE AN ARBITRATOR’S DECISION PURSUANT TO SECTION 11(l).
          (f) Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, but all of which shall constitute one and the
same instrument.
          (g) Entire Understanding. This Agreement including all Exhibits and
Recitals hereto which are incorporated herein by this reference, together with
the other agreements and documents being executed and delivered concurrently
herewith by the Executive, the Company and certain of its affiliates, constitute
the entire understanding among all of the parties hereto and supersedes any
prior understandings and agreements, written or oral, among them respecting the
subject matter within. In the event of any discrepancy between the terms of this
Agreement and any policy or plan of the Company, the terms of this Agreement
shall govern and control. Without limiting the generality of the foregoing, any
agreement evidencing any equity or long term incentive grant to the Executive
shall provide for vesting on termination of employment that is consistent with
Section 5, and shall define the terms “Cause” and “Good Reason” in a manner that
is consistent with this Agreement, and the determination of the reason for the
Executive’s termination shall be made in accordance with Section 11(l) of this
Agreement, without regard to any provision of any such agreement or the plan
pursuant to which any such grant is made that the determinations made by the
Company’s Compensation Committee or any other body are final and binding.
          (h) Indemnification and Insurance. At all times during the term of the
Executive’s employment, and following the termination of employment for any
reason, the Company agrees to indemnify and hold Executive harmless to the
fullest extent permitted by law, with respect to any acts or omissions committed
or claimed to have been committed by Executive within the scope of her
employment, and for the costs (including fees and disbursements of counsel)
incurred by Executive in defending against any such claims, which costs shall be
advanced to Executive as incurred subject to a requirement that Executive repay
such costs if it is subsequently determined by a court of competent jurisdiction
that she was not entitled to indemnification. In connection therewith, Executive
shall be entitled to the protection of all insurance policies (including
directors and officers liability, fiduciary liability, and employment practices
liability policies), that the Company may maintain for the benefit of the
Company’s directors and officers in that regard, both during the term of
employment and thereafter, at the level applicable to the Company’s most senior
officers. The Executive’s rights to indemnification and insurance coverage set
forth in this    Section 11(h) shall be in addition to, and not in lieu of, any
such rights that the Executive may have under the Company’s by-laws or
otherwise.
          (i) Pronouns and Headings. As used herein, all pronouns shall include
the masculine, feminine, neuter, singular and plural thereof wherever the
context and facts require such construction. The headings, titles and subtitles
herein are inserted for convenience of reference only and are to be ignored in
any construction of the provisions hereof.
          (j) Amendment. Except as set forth in Sections 9(g) and 11(c) above,
this Agreement shall not be changed or amended unless in writing and signed by
both the Executive and the Chairman of the Board of Directors or unless amended
by the Company in any manner provided that the rights and benefits of the
Executive shall not be diminished by any amendment made by the Company without
the Executive’s written consent to such amendment.

12



--------------------------------------------------------------------------------



 



          (k) Advice of Counsel. The Executive acknowledges (i) that she has
consulted with or has had the opportunity to consult with independent counsel of
her own choice concerning this Agreement and has been advised to do so by the
Company, and (ii) that she has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on her own
judgment.
          (l) Arbitration. Notwithstanding anything herein to the contrary, in
the event that there shall be a dispute among the parties arising out of or
relating to this Agreement, or the breach thereof, the parties agree that such
dispute shall be resolved by final and binding arbitration in Toledo, Ohio,
administered by the American Arbitration Association (the “AAA”), in accordance
with AAA’s Employment ADR Rules. There shall be a single arbitrator, selected in
accordance with AAA rules, who shall be currently licensed to practice law in a
State in the United States. The arbitrator’s decision shall be final and binding
upon the parties, and may be entered and enforced in any court of competent
jurisdiction by either of the parties. The arbitrator shall have the power to
grant temporary, preliminary and permanent relief, including without limitation,
injunctive relief and specific performance. The arbitrator’s fees and expenses
shall be paid by the Company.
          (m) Attorney’s Fees. If the Executive prevails in any arbitration or
other proceeding, including without limitation any proceeding to enforce an
arbitration award, any legal action and any appeal in connection with this
Agreement, the Company shall reimburse the Executive reasonable attorneys’ fees
and other costs within a reasonable time after the same are incurred in addition
to any other relief to which the Executive may be entitled.
          (n) Coordination with Deferred Compensation Plans. If and to the
extent that the Executive has elected, pursuant to the Executive Deferred
Compensation Plan or any other non-qualified deferred compensation plan (such
plans being referred to as “deferred compensation plans”), to defer receipt of
any of compensation, the terms of the applicable deferred compensation plan
shall govern as to the events upon which compensation that is subject to a
deferral election is distributed to the Executive and the timing of any such
distribution. However, the terms of this Agreement shall govern as to whether
(and, if so, the extent to which) amounts that are subject to deferral elections
have been earned or deemed earned at the time of any distribution event
contemplated by the relevant deferred compensation plan.
          (p) Compliance with Section 409A of the Code. To the extent
applicable, it is intended that this Agreement comply with the provisions of
Section 409A of the Code. This Agreement will be administered in a manner
consistent with this intent. References to Section 409A of the Code will include
any proposed, temporary or final regulation, or any other formal guidance,
promulgated with respect to such section by the U.S. Department of Treasury or
the Internal Revenue Service.
          IN WITNESS WHEREOF, this Agreement has been executed as of the date
and year first above written.

            LIBBEY INC.
      By:  /s/ Susan A. Kovach        Name:   Susan A. Kovach        Title:  
Vice President, General Counsel and Secretary        EXECUTIVE
            /s/ Stephanie A. Streeter      Name: Stephanie A. Streeter         

13



--------------------------------------------------------------------------------



 



         

SCHEDULE 1

1.   Base salary of the Executive $700,000, subject to annual review (commencing
in 2012). The base salary, as in effect from time to time, may not be reduced
without the Executive’s consent.   2.   Within 30 days after commencement of
employment, the Executive shall receive an initial equity grant comprised of
Restricted Stock Units (“RSUs”) having an economic value, as of the date of
grant, equal to $350,000 and non-qualified stock options (“NQSOs”) having an
economic value, as of the date of grant, equal to $350,000. The number of RSUs
and NQSOs to be granted will be determined by dividing the economic value set
forth above by (a) in the case of the RSUs, the average closing price of Libbey
Inc. common stock over a period of 60 consecutive trading days ending on the
grant date and (b) in the case of the NQSOs, by the Black Scholes value on the
grant date. Each award will vest in four equal annual installments on June 30 of
each year commencing with 2012.   3.   The Executive shall be eligible to
participate in the following benefit plans and programs of the Company:

  a.   The annual performance incentive compensation plan for corporate officers
(currently the “Senior Management Incentive Plan”). The target percentage for an
Executive’s participation shall be not less than 90% of annual base salary, and
the plan shall provide for payment in excess of the target percentage for
superior performance. Notwithstanding the foregoing, the Company will pay the
Executive pro rata annual performance incentive compensation for 2011, in an
amount no less than $315,000.     b.   Participation in the cash component of
the Libbey Inc. Long Term Incentive Plan for 2010-12 and 2011-13 performance
cycles, in each case on a pro rata basis. Pro rated target opportunity for
2010-2012 performance cycle is $252,000 and prorated target for 2011-2013
performance cycle is $418,320.     c.   Beginning in 2012, participation in the
Libbey Inc. Long Term Incentive Plan (or any substitute plan) and participation
in the 2006 Omnibus Incentive Plan of Libbey Inc. (or any substitute plan) with
components and weighting determined by the Compensation Committee. The target
percentage for the Executive’s participation shall be not less than 180% of base
salary, as determined on January 1 of each year.     d.   Libbey Inc. Retirement
Savings Plan.     e.   Financial Investment and Estate Planning Counseling not
to exceed $10,000 per year, and Tax Counseling and Return Preparation Services
not to exceed $15,000 per year.     f.   Executive Physical.     g.   Car
service in accordance with the Company’s policy.     h.   Executive Deferred
Compensation Plan.     i.   Such other benefit plans and arrangements as the
Company provides, from time to time, to salaried employees generally.

4.   The Executive shall receive relocation services as set forth in the Libbey
Inc. Relocation Policy, provided however that in lieu of the temporary living
expense benefits provided in the policy, the Company will provide the Executive
with a stipend of $5,000 per month for temporary living expenses and commuting
expenses for the Executive or her family between Toledo and Wisconsin, for a
period ending on the earlier of the Executive’s relocation to a permanent
residence in the Toledo area or June 30, 2012. In addition, in the event the
Executive’s primary residence in Wisconsin is sold for less than $871,000, the
Company will pay the Executive the difference between $871,000 and the sale
price.   5.   The Company shall pay one-half of the Executive’s reasonable
attorney’s fees incurred in the negotiation and preparation of this Agreement
and collateral agreements in an amount not to exceed $10,000.

14



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE AND WAIVER OF CLAIMS
     The undersigned, ___resident of the State of __(“Releasor”), in accordance
with and pursuant to the terms of Section 5(f) of the Employment Agreement (the
“Agreement”), dated as of June __, 2011, between Libbey Inc., a Delaware
corporation (the “Company”), and Releasor, and the consideration therein
provided, except as set forth herein, hereby remises, releases and forever
discharges and covenants not to sue, and by these presents does for Releasor and
Releasor’s legal representatives, trustees, beneficiaries, heirs and assigns
(Releasor and such persons referred to herein, collectively, as the “Releasing
Parties”) hereby remise, release and forever discharge and covenant not to sue
the Company and its affiliates and the respective Officers, directors,
employees, equity holders, agent and representatives of each of them and all of
their respective successor and assigns (each a “Released Party” and
collectively, the “Released Parties”), of and from any and all manner of
actions, proceedings, claims, causes of action, suits, promises, damages,
judgments, executions, claims and demands, of any nature whatsoever, and of
every kind and description, choate and inchoate, known or unknown, at law or in
equity (collectively, “Claims”), which the Releasing Parties, or any of them,
now have or ever had, or hereafter can, shall or may have, for, upon or by
reason of any matter, cause or thing whatsoever, against the Released Parties,
and each of them, from the beginning of time to the date hereof;
     (i) arising from Releasor’s employment, compensation, commissions, deferred
compensation plans, insurance, stock ownership, stock options, employee
benefits, and other terms and conditions of employment or employment practices
of the Company under federal, state or local law or regulation, including, but
not limited to the Employee Retirement Income Security Act of 1974, as amended;
     (ii) relating to the termination of Releasor’s employment or the
circumstances surrounding thereof based on any contract, tort, whistleblower,
personal injury, retaliatory, wrongful discharge or any other theory under any
federal, state or local constitution, law, regulation, common law or otherwise;
(iii) relating to payment of any attorneys’ fees incurred by Releasor; and
     (iii) based on any alleged discrimination on the basis of race, color,
religion, sex, age, national origin, handicap, disability or another category
protected by any federal, state or local law or regulation, including, but not
limited to, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Older Workers Benefit Protection Act of 1990, or Executive
Order 11246 (as any of these laws or orders may have been amended) or any other
similar federal, state or local labor, employment or anti-discriminatory laws.
     Notwithstanding any other provision of this General Release and Waiver of
Claims, Releasor does not release or waive Releasor’s rights and Claims against
the Company arising out of, or related to, the obligations of the Company
pursuant to the Agreement or otherwise (including, but not limited to,
Releasor’s right to indemnification), Claims for Releasor’s vested benefits
under any pension plan, retirement plan and savings plan, or other employee
benefit plan, rights under any equity participation plan and stock purchase plan
and rights to continuation of medical care coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 and any similar state law.
     Releasor represents and warrants on behalf of the Releasing Parties that
there has been, and there will be, no assignment or other transfer of any right
or interest in any Claims which Releasor has or may have against the Released
Parties, and Releasor hereby agrees to indemnify and hold each Released Party
harmless from any Claims, costs, expenses and attorney’s fees directly or
indirectly incurred by any of the Released Parties as a result of any person
asserting any right or interest pursuant to his, her or its assignment or
transfer of any such right or interest.
     Releasor agrees that if any Releasing Party hereafter commences, joins in,
or in any manner seeks relief through any suit arising out of, based upon, or
relating to any of the Claims released hereunder, or in any manner asserts
against any Released Party any of the Claims released hereunder, then Releasor
will pay to such Released Party, in addition to any all damages and
compensation, direct or indirect, all attorney’s fees incurred in defending or
otherwise responding to such suit or Claims.
     Releasor acknowledges that (i) Releasor has received the advice of legal
counsel in connection with this General Release and Waiver of Claims,
(ii) Releasor has read and understands that this is a General Release and Waiver
of Claims, and (iii) Releasor it intends to be legally bound by the same.

15



--------------------------------------------------------------------------------



 



     Releasor acknowledges that Releasor has been given the opportunity to
consider this Release for 21 days and has been encouraged and given the
opportunity to consult with legal counsel of Releasor’s choosing before signing
it. Releasor understands that Releasor shall have seven days from the date on
which Releasor executes this General Release and Waiver of Claims (as indicated
by the date below his signature) to revoke Releasor’s signature and agreement to
be bound hereby by providing written notice of revocation to the Company within
such seven-day period. Releasor further understands and acknowledges this
Release shall become effective, if not sooner revoked, on the eighth day after
the execution hereof by Releasor (the “Effective Date”).
     IN WITNESS WHEREOF, the Company and the Releasor have executed and
delivered this General Release and Waiver of Claims on behalf of the Released
Parties and Releasing Parties, respectively, as of the day and year set forth
below.
Dated: _________, 20__.

            RELEASOR:
            Name:                   LIBBEY INC.:
      By:           Name:      

16